                                             Case 4:20-cv-01333-YGR Document 38 Filed 10/26/20 Page 1 of 6




                                   1

                                   2

                                   3                              IN THE UNITED STATES DISTRICT COURT

                                   4                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                                                                                 CASE NO. 4:20-cv-01333 YGR
                                   6        SUSANA DIAZ,
                                                                                                 ORDER GRANTING MOTION FOR
                                   7                       Plaintiff,                            JUDGMENT ON THE PLEADINGS
                                   8               v.
                                                                                                 Re: Dkt. No. 32
                                   9
                                            RESCARE INC., ET AL.,
Northern District of California
  United States District Court




                                  10
                                                           Defendants.
                                  11

                                  12            Plaintiff Susana Diaz brings this putative wage-and-hour class action against defendants
                                  13   Rescare, Inc. and RSCR California, Inc. Now pending is defendants’ motion for judgment on the
                                  14   pleadings with respect to Diaz’s claim for alleged violations of the Healthy Workplaces, Healthy
                                  15   Families Act of 2014 (“HWHF”), which is the fifth claim in the First Amended Complaint
                                  16   (“FAC”). Defendants argue that this claim fails as a matter of law because the HWHF does not
                                  17   contain a private right of action.
                                  18            Having carefully considered the pleadings and the parties’ briefs, and for the reasons set
                                  19   forth below, the Court GRANTS the motion for judgment on the pleadings WITH LEAVE TO
                                  20   AMEND.
                                  21   I.       BACKGROUND
                                  22            Diaz alleges as follows:
                                  23            She worked for defendants as a non-exempt, hourly employee from approximately August
                                  24   26, 2018, through December 9, 2018. FAC ¶ 21. Defendants allegedly failed to provide her and
                                  25   other similarly-situated employees with meal and rest periods, minimum and overtime wages,
                                  26   vacation pay, sick days, reimbursement for business expenses, accurate wage statements, and
                                  27   payment for final wages upon separation. Id. ¶ 1.
                                  28
                                             Case 4:20-cv-01333-YGR Document 38 Filed 10/26/20 Page 2 of 6




                                   1            Diaz asserts the following claims in the FAC on her own behalf and on behalf of similarly-

                                   2   situated employees of defendants, namely failure: (1) to provide meal periods in violation of

                                   3   California Labor Code §§ 204, 223, 226.7, 512, and 1198; (2) to provide rest periods in violation

                                   4   of California Labor Code §§ 204, 223, 226.7, and 1198; (3) to pay hourly wages in violation of

                                   5   California Labor Code §§ 223, 510, 1194, 1194.2, 1197, 1997.1, and 1198; (4) to pay vacation

                                   6   wages in violation of California Labor Code § 227.3; (5) to pay sick time in violation of

                                   7   California Labor Code §§ 245, et seq.; (6) to indemnify in violation of California Labor Code §

                                   8   2802; (7) to provide accurate written wage statements in violation of California Labor Code §

                                   9   226(a); and for (8) violations of California’s Unfair Competition Law (“UCL”), California Bus. &
Northern District of California
  United States District Court




                                  10   Prof. Code §§ 17200, et seq.; and (9) civil penalties under California Labor Code §§ 2698, et seq.

                                  11   (Bolded claim at issue in this motion.)

                                  12            Diaz filed this action in state court on January 16, 2020, and defendants removed it to this

                                  13   Court on February 21, 2020. Docket No. 1. On February 28, 2020, Defendants moved to dismiss

                                  14   the first iteration of the complaint under Rule 12(b)(6). Docket No. 7. On March 11, 2020, the

                                  15   Court granted a stipulation allowing Diaz to file an amended complaint in lieu of filing an

                                  16   opposition to the motion to dismiss. Docket No. 13. Diaz filed the FAC, which is the operative

                                  17   complaint, on March 23, 2020. Docket No. 17. The present motion follows.

                                  18   II.      LEGAL STANDARD

                                  19            “After the pleadings are closed—but early enough not to delay trial—a party may move

                                  20   for judgment on the pleadings.” Fed. R. Civ. P. 12(c). A court may grant judgment on the

                                  21   pleadings where there are no issues of material fact and the moving party is entitled to judgment as

                                  22   a matter of law when taking the allegations in the pleadings as true. Gregg v. Haw. Dep’t of Pub.

                                  23   Safety, 870 F.3d 883, 887 (9th Cir. 2017) (citation omitted). This standard is “functionally

                                  24   identical” to the standard for determining a motion to dismiss under Rule 12(b)(6). Id.

                                  25   Accordingly, a court need not accept as true factual allegations that are conclusory or conclusions

                                  26   of law. See Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (citation omitted). “As with a Rule

                                  27   12(b)(6) motion to dismiss, a court granting judgment on the pleadings pursuant to Rule 12(c)

                                  28   should grant leave to amend even if no request for leave to amend has been made, unless it is clear
                                                                                          2
                                          Case 4:20-cv-01333-YGR Document 38 Filed 10/26/20 Page 3 of 6




                                   1   that amendment would be futile.” Finley v. Capital One, No. 16-CV-01392-YGR, 2017 WL

                                   2   1365207, at *2 (N.D. Cal. Apr. 14, 2017) (Gonzalez Rogers, J.) (citation and internal quotation

                                   3   marks omitted). When ruling on a motion for judgment on the pleadings, a court may consider

                                   4   documents that the pleadings incorporate by reference, as well as matters that are subject to

                                   5   judicial notice. Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001) (citation

                                   6   omitted). The court “need not . . . accept as true allegations that contradict matters properly

                                   7   subject to judicial notice or by exhibit” attached to the complaint. Id.

                                   8   III.   DISCUSSION

                                   9          The only claim at issue in the present motion is the fifth claim in the FAC, which is a
Northern District of California
  United States District Court




                                  10   standalone claim for “failure to provide sick pay” in violation of the HWHF, California Labor

                                  11   Code §§ 245, et seq.1 FAC ¶¶ 109-114. This claim is premised on allegations that defendants

                                  12   failed to compensate Diaz and the putative class members for accrued sick days that Diaz and the

                                  13   putative class members missed from work “due to permissible reasons as stated in Labor Code

                                  14   section 246.5.” Id. ¶¶ 40-41. Diaz seeks restitution for all unpaid amounts of sick leave during

                                  15   the putative class period, as well as reasonable attorneys’ fees. Id.

                                  16          The HWHF is codified as California Labor Code sections 245 to 249. It provides, in

                                  17   relevant part, that an employee who has worked for an employer for at least thirty days within a

                                  18   year of commencing employment is entitled to paid sick days to be accrued at a specified rate. See

                                  19   Cal. Labor Code § 246. Upon the oral or written request of an employee, an employer is required

                                  20   to pay for accrued sick days that the employee wishes to use for an approved purpose. See Cal.

                                  21   Labor Code § 246.5.

                                  22

                                  23          1  In their reply, defendants request for the first time that the Court “dismiss” Diaz’s claim
                                  24   under the UCL, which is the eighth claim in the FAC, to the extent that it is predicated on
                                       violations of the HWHF. Reply at 4, Docket No. 34. Defendants argue that a private litigant
                                  25   cannot use the UCL as a vehicle for enforcing the HWHF because the plain language of the
                                       HWHF limits enforcement actions by private litigants to those brought “on behalf of the general
                                  26   public,” and private litigants cannot bring UCL claims on behalf of the general public. Id. at 2-3.
                                       The Court will not consider this new argument because it was raised for the first time in the reply.
                                  27   See Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007) (holding that the “district court need not
                                       consider arguments raised for the first time in a reply brief”). In any event, because the pleadings
                                  28   are now closed, defendants’ request to “dismiss” the UCL claim is untimely. See Fed. R. Civ. P.
                                       12.
                                                                                          3
                                          Case 4:20-cv-01333-YGR Document 38 Filed 10/26/20 Page 4 of 6




                                   1          California Labor Code section 248.5 outlines the “Enforcement of the Article.” The

                                   2   explicit language in subsections (a)(b)(d) and (e) outline the role of the Labor Commissioner or

                                   3   the Attorney General. Subsection (e) then sets forth explicitly two distinct mechanisms for civil

                                   4   enforcement of the HWHF. First, it provides that the “Labor Commissioner and the Attorney

                                   5   General may bring a civil action in a court of competent jurisdiction against the employer or other

                                   6   person violating [the HWHF] and, upon prevailing, shall be entitled to collect legal or equitable

                                   7   relief on behalf of the aggrieved as may be appropriate to remedy the violation,” which includes

                                   8   injunctive relief, backpay, restitution, liquidated damages, attorneys’ fees and costs, and statutory

                                   9   penalties. Cal. Labor Code § 248.5(e). Second, the tail end of section 248.5(e) includes a
Northern District of California
  United States District Court




                                  10   statement that “any person or entity enforcing this article on behalf of the public as provided for

                                  11   under applicable state law shall, upon prevailing, be entitled only to equitable, injunctive, or

                                  12   restitutionary relief, and reasonable attorney’s fees and costs.” Id. (Emphasis supplied).

                                  13   Accordingly, under these provisions, a civil enforcement action can be brought by the Labor

                                  14   Commissioner, the Attorney General, or a private litigant, so long as the person or entity bringing

                                  15   the action otherwise complies with the requirements set forth in section 248.5(e).

                                  16          Defendants move for judgment on the pleadings with respect to this claim on the ground

                                  17   that the HWHF does not contain a private right of action. Motion at 1-2, 6, Docket No. 32.

                                  18   Defendants argue that the legislative history of the HWHF shows that the Legislature deleted

                                  19   language from the final version of the statute that would have allowed “a person aggrieved by a

                                  20   violation” of the HWHF to file a civil action. Id. at 4.

                                  21          In her opposition, Diaz argues that a private litigant can enforce the HWHF so long as the

                                  22   private litigant brings the enforcement action under an “applicable state law” in accordance with

                                  23   the plain language of section 248.5(e). Diaz further contends that two state laws can each serve as

                                  24   a vehicle for her claim for alleged violations of the HWHF: (1) the UCL; and (2) California Labor

                                  25   Code section 203, which permits an employee to recover waiting time penalties for unpaid wages,

                                  26   including unpaid sick leave.

                                  27          The plain language of section 248.5(e) provides, in relevant part, that an enforcement

                                  28   action by a private litigant can be brought only “under applicable state law,” which the Court
                                                                                         4
                                            Case 4:20-cv-01333-YGR Document 38 Filed 10/26/20 Page 5 of 6




                                   1   interprets to mean that it must be brought pursuant to another state law that is not the HWHF

                                   2   itself. Diaz appears to agree with this interpretation of section 248.5(e), because she argues that a

                                   3   private litigant can enforce the HWHF if another statute, such as the UCL, serves as a vehicle for

                                   4   the claim. See Opp’n at 1-2, Docket No. 33. In fact, Diaz’s Eighth Cause of Action is a UCL

                                   5   claim which under the “unfair” prong would be required to be tethered to a statutory provision,

                                   6   such as the HWHF. See Gregory v. Albertson’s, Inc. 104 Cal. App. 4th 845, 853 (2002).

                                   7           Diaz points to no authority showing that a standalone claim for violations of the HWHF

                                   8   (i.e., a claim that is not predicated on another state law that is not the HWHF itself) is cognizable.

                                   9   Diaz also fails to distinguish the authorities cited by defendants for the proposition that a
Northern District of California
  United States District Court




                                  10   standalone claim for violations of the HWHF fails as a matter of law because the HWHF does not

                                  11   contain a private right of action. E.g., Titus v. McLane Foodservice, Inc., No.

                                  12   216CV00635KJMEFB, 2016 WL 4797497, at *4 (E.D. Cal. Sept. 14, 2016) (dismissing

                                  13   standalone claim for violations of the HWHF without leave to amend “because there is no private

                                  14   right of action to enforce that provision”). In light of the foregoing, the Court grants defendants’

                                  15   motion for judgment on the pleadings with respect to Diaz’s standalone claim for violations of the

                                  16   HWHF. The Court will grant Diaz leave to amend the complaint to state a claim against

                                  17   defendants arising out of their alleged denial of paid sick leave to Diaz and the putative class

                                  18   members under any other statute that could serve as a vehicle, including any other applicable

                                  19   provisions of the California Labor Code, including, but not limited to, California Labor Code

                                  20   section 233.

                                  21   //

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          5
                                          Case 4:20-cv-01333-YGR Document 38 Filed 10/26/20 Page 6 of 6




                                   1   IV.    CONCLUSION

                                   2          For the foregoing reasons, the Court GRANTS defendants’ motion for judgment on the

                                   3   pleadings with respect to Diaz’s standalone claim for violations of the HWHF, which is the fifth

                                   4   claim in the FAC. The Court grants Diaz LEAVE TO AMEND the complaint to state a claim against

                                   5   defendants arising out of their alleged denial of paid sick leave to Diaz and the putative class

                                   6   members under any other statute that could serve as a vehicle, including any other applicable

                                   7   provisions of the California Labor Code, including, but not limited to, California Labor Code

                                   8   section 233.

                                   9          This order terminates Docket Number 32.
Northern District of California
  United States District Court




                                  10          IT IS SO ORDERED.

                                  11   Dated: October 26, 2020                          ______________________________________
                                                                                               YVONNE GONZALEZ ROGERS
                                  12                                                      UNITED STATES DISTRICT COURT JUDGE
                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         6
